PER CURIAM.
Levenstein petitions this Court for leave to resign from The Florida Bar without leave to apply for readmission. The Bar recommends that the petition be accepted.
In 1983 Levenstein pleaded guilty to violating section 895.03, Florida Statutes (1983), by transporting large sums of cash gained from his clients’ drug-smuggling conspiracy to the Bahamas for deposit and subsequent transfer to specified foreign corporations. As part of a pre-plea agreement, Levenstein agreed to permanent disbarment. The Integration Rule does not provide for permanent disbarment. Leven-stein, therefore, has filed the instant petition in order to comply with his plea agreement.
We grant the petition for leave to resign without leave to apply for readmission. Levenstein’s resignation will be effective thirty days from the date of the filing of this opinion, giving him time to close out his practice and protect any remaining clients.
It is so ordered.
BOYD, A.C.J., OVERTON, McDONALD, EHRLICH and SHAW, JJ., concur.